PD-1219-15

                      IN    THE   COURT   OF    CRIMINAL       APPEALS       OF       TEXAS

                                          NO.



 JOHN       FREDRICK       ZEDLER,                             THE    22nd    JUDICIAL!
                      APPELLANT,                                                          0
                                                               DISTRICT       COURT
 V.
                                                                                                  St? 18 2015
 THE    STATE    OF    TEXAS,
                      APPELLEE,                                HAYS    COUNTY,          TEXA


                                                                      FILED IN
              APPELLANT'S MOTION REQUESTING AN EXTENTION OF Ty&5iiRT OF CRIMINAL APPEALS
            TO FILE HIS PETITION FOR DISCRETIONARY REVIEW (PDR)
                                                                                                     SEP 18 2315
TO    THE   HONORABLE       COURT    OF   CRIMINAL       APPEALS      OF   TEXAS:

                                                                                                  .Abei Auosia, Clerk
      John Fredrick Zedler,               appellant          in this cause moves this

Honorable to grant an additional (30)-days to file his petition

 For Discretionary Review from the Third Court of Appeals affirm

ing the trial court's decision in Cause No.CR-12-0771,                                         and Appeal

No.03-00044-CR.            The additional time is               needed because of appell-n

ant's limited knowledge of the law,                          and he need the time to find

someone to assist him in properly preparing the (PDR),                                         Also within

the next two-weeks,               the unit will be going on lock-down,                           which is

souething they do every six-months,                          and that will deny access to

any legal material, so appellant respectfully ask this court to

grant the requested time.
                                                                      RESPECTFULLY             SUBMITTED,




                                                                        OHN       F      EDLER



                                     INMATE      DECLERATION

I, John F. Zedler,            being presently incarcerated in the Texas

Department of Criminal Justice,                       at the Polunsky Unit,                   Polk County

declare under penalty on this the /? day of September, 2015, that

the reasons       stated here are              true    and    correct.

                                                                  J^L^L^h^
                                                                  ^JOHN F 2EDLER

                                                  (1)
                     CERTIFICATE       OF   SERVICE


I, John F. Zedler, certify that on this day the I"^ of September,
2015, that a true and correct copy of this foregoing motion was

sent by First Class U.S.   Mail to the Third Court Of Appeals.



                                              ^OHN ^.-^EDLER




                                               JOHN    F.   ZEDLER
                                               TDCJ-ID NO.# ':01902409
                                               ALLEN    POLUNSKY     UNIT
                                               3872    FM   350   SOUTH
                                               LIVINGSTON,        TEXAS   77351




                                 (2)